Caton, C. J. This case is brought here by writ of error, by Tallmadge, upon the same record upon which the appeal was taken, in the case of Ferguson et al. v, Tallmadge, decided at this term, for the purpose of reversing that portion of the decree by which the bill was dismissed as to Kirk and Smith, two of the original defendants. So far from the court having erred in dismissing the bill, as to these defendants, we have in the case referred to, decided that it should have dismissed the bill as to all of the defendants. What has been there said is sufficient for both cases. The decree must be affirmed.